THE COURT
(nem. con.) instructed the jury, that if they should be satisfied by the evidence, that the rent was payable quarter-yearly, the plaintiffs might recover rent to the end of the quarter preceding the eviction, but not for the part of the quarter during which the eviction was. And if the rent was payable yearly, the plaintiffs could not recover in this action for the year during which the eviction occurred; and that the plaintiffs could not recover rent which accrued after their assignment of the lease.